Citation Nr: 0933583	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) greater than 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned an initial rating of 30 percent disabling. 

In April 2009 a travel Board hearing was held by the 
undersigned Veterans Law Judge.  The transcript is of record. 


FINDING OF FACT

The medical evidence establishes that the service-connected 
PTSD is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood. 


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent initial 
rating, but no higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for PTSD was granted in 
the August 2008 rating decision appealed, and the current 
appeal arises from his disagreement with the evaluations 
originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran contends he is entitled to an initial rating 
greater than 30 percent for PTSD. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when the veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers)

A GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for 
the assignment of a 70 percent disability, and no greater. 

A July 2008 VA examination diagnosed the Veteran with mild to 
moderate PTSD and a GAF score of 60.  The Veteran reported 
that he had no close friends and his best friend was killed 
in Vietnam.  He has been married for 39 years.  The Veteran 
enjoyed golfing but never went on vacations.  He was anxious 
and had sleep impairment.  The Veteran notes that he has bad 
dreams or nightmares that used to be quite often but were now 
once or twice a week.  He reported intrusive thoughts or 
memories two to three times per week.  The Veteran reported 
elevated heart rate and shortness of breath.  He also 
reported intermittent insomnia during the night, only 
sleeping a total of five to six hours at night.  The Veteran 
had a pattern of irritability over the years with the jobs he 
has held.  He reported a low frustration tolerance when in 
public.  The Veteran reported that certain sounds startle 
him, and being hypervigilant. The examiner found that the 
Veteran's PTSD would cause intermittent periods of inability 
to work

In November 2008 a private psychologist diagnosed the Veteran 
with PTSD with a GAF score of 47/50.  The Veteran reported he 
could not remember the names of the people killed next to him 
in Vietnam even though they were close.  He has trouble 
sleeping at night due to constant nightmares.  The Veteran 
reported that he paces a lot during the day and night.  He 
was irritable at home and reported no desire to attend church 
or any social functions

The psychologist found the Veteran had a good deal of anxiety 
as evidenced by his compulsive hands washing motion.  The 
Veteran was found to be depressed and had an even deeper 
sadness when he talked about killing 40 to 50 people in 
Vietnam.  The psychologist observed that he worked a lot to 
avoid grieving, and that he masked everything.  He found the 
Veteran to have difficulty with concentration and 
attentiveness.  The psychologist found his symptoms of PTSD 
included his loss of tenderness and loving feelings toward 
his wife, difficulty with libido and suspiciousness of others 
which revealed hypervigilance.  His ability to relate to 
others was found to be poor and he was an emotional recluse.  
The psychologist also felt that the Veteran was drinking as 
medication for his grief. 

At the April 2009 Board hearing the Veteran reported he had 
stopped working one year prior.  He reported a history of 
difficulty at work dealing with people.  The Veteran stated 
he was depressed and angry but not violent.  He had 
difficulty sleeping at night as he would get up two to three 
times a night for five to 30 minutes.  The Veteran stated he 
had panic attacks where he would feel frozen.  Previously the 
year before he remodeled his entire house and stated that he 
was in a panic about what he was going to do now that he is 
done. However he now had no motivation to do much of anything 
and would fail to complete tasks around the house.  The 
Veteran testified that he loved to golf and really enjoyed 
being able to think about other things.  He reported that he 
had no real friends, just associates.  The Veteran also 
stated that he and his wife had slept separately for the last 
20 years. 

In an April 2009 rating sheet the Veteran's wife indicated 
that he had impaired impulse control with unprovoked 
irritability, declined personal hygiene, difficulty adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.  He also had flattened 
affect, difficulty understanding complex commands, impairment 
of short and long term memory, forgetting to complete tasks, 
impaired judgment, disturbances of motivation and mood an 
difficulty in establishing and maintaining effective

In sum, the evidence supports a rating of 70 percent and no 
more.

A higher, 100 percent evaluation is not warranted.  The 
Veteran does not have gross impairment in thought processes 
or communication, persistent delusions or hallucinations or 
grossly inappropriate behavior. He was not in persistent 
danger of hurting himself or others.  The Veteran was able to 
maintain minimal personal hygiene. He was not disoriented as 
to time or place.  The evidence shows that the Veteran has an 
inability to establish and maintain effective relationships; 
however he does not have total occupational and social 
impairment. 

The most recent GAF score was 47.  This is consistent with a 
70 percent evaluation. 

The level of impairment associated with PTSD has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 70 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his PTSD.  


ORDER

An initial evaluation of 70 percent, and no greater, for PTSD 
effective the date of service connection is granted subject 
to the laws and regulations governing the award of monetary 
benefits.   



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


